                   Case 3:18-cv-01775-BR Document 1-1 Filed 10/05/18                Page 1 of 8
Filing date 9/11/18 per order allowing   9/12/2018 12:31 PM
request for relation back date               18CV40426


    1

    2

    3

    4                   IN THE CIRCUIT COURT OF THE STATE OF OREGON
    5                                  FOR MULTNOMAH COUNTY
    6

    7

    8   ALEXANDRO ALONSO, a minor by and                            Case No.
        through his guardian ad litem LUCIA ALONSO,
    9                                                                     COMPLAINT
                      Plaintiff,                              (Public Accommodation Discrimination)
   10

   11          v.                                               NOT SUBJECT TO MANDATORY
                                                                       ARBITRATION
   12   MOUNT HOOD COMMUNITY COLLEGE                              JURY TRIAL REQUESTED
        DISTRICT, a Community College District, doing
   13   business as MOUNT HOOD COMMUNITY                               (Damages: $77,500)
   14   COLLEGE,                                               Fee Authority: ORS 21.160(1)(c): $560

   15                 Defendant.

   16
                                           NATURE OF THE ACTION
   17
                                                        1.
   18
               This is an action for discrimination in public accommodations due to disability pursuant
   19

   20   to ORS 659A.142. It is also an action for discrimination in public accommodations due to

   21   disability pursuant to the Americans with Disabilities Act as amended, 42 U.S.C. § 12182, and
   22   Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794.
   23
                                                        2.
   24
               The events, occurrences, and omissions alleged herein were done in Gresham,
   25

   26   Page 1 – COMPLAINT                                                       CRISPIN EMPLOYMENT LAW PC
                                                                                  1834 SW 58th Avenue, Suite 200
                                                                                         Portland, Oregon 97221
                                                                                        Telephone: 503-293-5770


                                                                          Notice of Removal - Exhibit 1
                                                                                           Page 1 of 8
              Case 3:18-cv-01775-BR           Document 1-1        Filed 10/05/18       Page 2 of 8




1    Multnomah County, Oregon.
2
                                                     PARTIES
3
                                                        3.
4
             Plaintiff ALEXANDRO ALONSO, a minor by and through his guardian ad litem
5

6    LUCIA ALONSO, is a resident and citizen of the state of Oregon, who was at all material times

7    was an individual with a disability as defined by ORS 659A, a qualified individual with a

8    disability as defined by 42 U.S.C. § 12131(2), and an individual with a disability as defined by
9
     29 U.S.C. § 705(20) in that he suffers from one or more physical and/or mental impairments that
10
     substantially limit one or more major life activities, including thinking and concentrating,
11
     interacting with others, and learning.
12

13                                                      4.

14           Defendant MOUNT HOOD COMMUNITY COLLEGE DISTRICT (“MHCC”) is a

15   community college district operating as MOUNT HOOD COMMUNITY COLLEGE. MHCC
16
     is a place of public accommodation as defined in ORS 659A.400(1)(a). It is also a program or
17
     activity as defined by 29 U.S.C. § 794(b) in that it is a recipient of federal financial assistance. It
18
     is also a public entity as defined by 42 U.S.C. § 12131(1).
19

20                                      PROCEDURAL REQUIREMENTS

21                                                      5.

22           Plaintiff timely filed an administrative complaint with the Oregon Bureau of Labor and
23
     Industries, Civil Rights Division, alleging a violation of ORS 659A.142.
24
                                                        6.
25

26   Page 2 – COMPLAINT                                                            CRISPIN EMPLOYMENT LAW PC
                                                                                    1834 SW 58th Avenue, Suite 200
                                                                                           Portland, Oregon 97221
                                                                                          Telephone: 503-293-5770


                                                                            Notice of Removal - Exhibit 1
                                                                                             Page 2 of 8
               Case 3:18-cv-01775-BR         Document 1-1       Filed 10/05/18      Page 3 of 8




1            Plaintiff has provided timely notice of claim pursuant to ORS 30.275(3)(a) & (b).
2
                                          GENERAL ALLEGATIONS
3
                                                      7.
4
             Plaintiff’s mother and guardian, Lucia Alonso, enrolled her son, Alexandro, in swimming
5

6    classes offered publicly by MHCC on or around November 2, 2017. She disclosed that Alex is a

7    child with a disability.

8                                                     8.
9
             At the time, Alexandro had completed about eight weeks of lessons through a Special
10
     Olympics program, which had ended a couple weeks before his first scheduled swimming lesson
11
     with defendant’s aquatic center. He was still a beginning-lever swimmer.
12

13                                                    9.

14           When Alexandro appeared for the first lesson, the MHCC swim instructor, Rob Martini,

15   provided no instruction and at the conclusion of the scheduled lesson time Ms. Alonso was
16
     advised that the instructor did not want a student with Alexandro’s disability in his class. As
17
     such, MHCC denied Alexandro services expressly due to his disability.
18
                                                      10.
19
             Ms. Alonso lodged a complaint with MHCC and its Office of Diversity, Equity and
20

21   Inclusion. Initially, while that complaint was pending, MHCC provided private lessons as an

22   accommodation. Alexandro was denied the opportunity to participate in group lessons and enjoy
23   the benefits of a social learning environment.
24
                                                      11.
25

26   Page 3 – COMPLAINT                                                         CRISPIN EMPLOYMENT LAW PC
                                                                                 1834 SW 58th Avenue, Suite 200
                                                                                        Portland, Oregon 97221
                                                                                       Telephone: 503-293-5770


                                                                         Notice of Removal - Exhibit 1
                                                                                          Page 3 of 8
              Case 3:18-cv-01775-BR         Document 1-1        Filed 10/05/18     Page 4 of 8




1           MHCC conducted a flawed and negligent investigation in that it provided minimal
2
     observation of Alexandro’s capabilities but nonetheless concluded that he was able to participate
3
     in group swim lessons. Further accommodations were denied based on such inadequate
4
     investigation.
5

6                                                    12.

7           MHCC concluded its internal investigation and the MHCC Office of Diversity, Equity

8    and Inclusion issued a report claiming no discrimination occurred. Upon issuing that report,
9
     MHCC terminated its individual lessons for Alexandro and has provided no accommodation to
10
     Alexandro to permit his equal participation in the public accommodation offered by MHCC
11
     Aquatic Center.
12

13                                                Damages

14                                                   13.

15          As a result of the unlawful actions alleged herein, plaintiff has suffered economic
16
     damages in such amount as may be established at trial. Solely for purposes of ORCP 18B, such
17
     damages are estimated and alleged to be $2,000.
18
                                                     14.
19
            As a further result of defendants’ actions alleged herein, plaintiff has suffered emotional
20

21   harm and exacerbation of his disability and is entitled to recover noneconomic damages for

22   which he should be compensated in an amount found to be appropriate by a jury based on the
23   evidence presented at trial. Solely for purposes of ORCP 18B, such damages are estimated and
24
     alleged to be $75,000.
25

26   Page 4 – COMPLAINT                                                         CRISPIN EMPLOYMENT LAW PC
                                                                                 1834 SW 58th Avenue, Suite 200
                                                                                        Portland, Oregon 97221
                                                                                       Telephone: 503-293-5770


                                                                         Notice of Removal - Exhibit 1
                                                                                          Page 4 of 8
              Case 3:18-cv-01775-BR           Document 1-1        Filed 10/05/18       Page 5 of 8




1                                                       15.
2
             Plaintiff is entitled to a declaration that defendant acted in violation of the statutes set
3
     forth in this complaint for relief and equitable relief enjoining defendants from future violations
4
     of the statutes set forth herein, requiring defendant to institute policies and procedures to
5

6    guarantee full access to and participation in its public offerings, and engage in a good faith

7    interactive process to develop a plan to permit Alexandro to participate fully in the MHCC

8    Aquatic center’s programs with accommodations as may be necessary, and such other relief on
9
     such terms as the court may direct.
10
                                                        16.
11
             Plaintiff is entitled to an award of attorney fees, expert witness fees and costs incurred
12

13   herein, pursuant to ORS 659A.885, 42 U.S.C. § 12133, and 29 U.S.C. § 794a.

14                                      FIRST CLAIM FOR RELIEF

15                        (Disability Discrimination in Public Accommodations)
16
                                        COUNT ONE: ORS 659A.142
17
                                                        17.
18
             Plaintiff incorporates the allegations contained in paragraphs 1 through 16 as though fully
19

20   set forth herein.

21                                                      18.

22           It is the public policy of the State of Oregon to guarantee individuals the fullest possible
23
     participation in the social and economic life of the state, to use and enjoy places of public
24
     accommodation, resort or amusement without discrimination on the basis of disability.
25

26   Page 5 – COMPLAINT                                                            CRISPIN EMPLOYMENT LAW PC
                                                                                    1834 SW 58th Avenue, Suite 200
                                                                                           Portland, Oregon 97221
                                                                                          Telephone: 503-293-5770


                                                                            Notice of Removal - Exhibit 1
                                                                                             Page 5 of 8
              Case 3:18-cv-01775-BR          Document 1-1       Filed 10/05/18      Page 6 of 8




1                                                     19.
2
             It is an unlawful practice for any place of public accommodation to make any distinction,
3
     discrimination or restriction because a customer or patron is an individual with a disability.
4
                                                      20.
5

6            As a result of the acts, omissions, and circumstances described herein, defendant MHCC

7    violated ORS 659A.142.

8                                    COUNT TWO: 42 U.S.C. § 12182
9
                                                      21.
10
             Plaintiff incorporates the allegations contained in paragraphs 1 through 16 as though fully
11
     set forth herein.
12

13                                                    22.

14           As a result of the acts, omissions, and circumstances described herein, defendant MHCC

15   violated 42 U.S.C. § 12182.
16
                                     COUNT THREE: 29 U.S.C. § 794
17
                                                      23.
18
             Plaintiff incorporates the allegations contained in paragraphs 1 through 16 as though fully
19

20   set forth herein.

21                                                    24.

22           As a result of the acts, omissions, and circumstances described herein, defendant MHCC
23   violated 29 U.S.C. § 794.
24

25

26   Page 6 – COMPLAINT                                                          CRISPIN EMPLOYMENT LAW PC
                                                                                  1834 SW 58th Avenue, Suite 200
                                                                                         Portland, Oregon 97221
                                                                                        Telephone: 503-293-5770


                                                                          Notice of Removal - Exhibit 1
                                                                                           Page 6 of 8
              Case 3:18-cv-01775-BR           Document 1-1        Filed 10/05/18      Page 7 of 8




1                                           PRAYER FOR RELIEF
2
             WHEREFORE, plaintiff requests the Court to:
3
             1.      Declare defendants in violation of the statutes set forth herein;
4
             2.      Order defendant to make plaintiff whole by providing compensation for non-
5

6    economic losses in amounts as are awarded by the court or a jury;

7            3.      Order defendants to compensate plaintiff for his economic losses in such amounts

8    as are awarded by the court or a jury;
9
             4.      Award plaintiff his costs of suit and reasonable attorney fees, and costs;
10
             5.      Order defendants to pay prejudgment interest and post-judgment interest on all
11
     amounts due to plaintiff as a result of this action, with interest at the prevailing rate; and
12

13           6.      Order such further or alternative relief in favor of plaintiff as the court deems

14   appropriate.

15                                          JURY TRIAL DEMAND
16
             Plaintiff demands a jury trial on all questions of fact or combined questions of law and
17
     fact raised by this complaint.
18
             DATED September 10, 2018.
19

20                                            CRISPIN EMPLOYMENT LAW PC

21                                    By:       s/ Craig A. Crispin
                                              Craig A. Crispin, OSB No. 82485
22                                            crispin@employmentlaw-nw.com
                                              Ashley A. Marton, OSB No. 171584
23                                            ashley@employmentlaw-nw.com
24                                            Trial Attorneys
                                              Telephone: 503-293-5770
25

26   Page 7 – COMPLAINT                                                            CRISPIN EMPLOYMENT LAW PC
                                                                                    1834 SW 58th Avenue, Suite 200
                                                                                           Portland, Oregon 97221
                                                                                          Telephone: 503-293-5770


                                                                            Notice of Removal - Exhibit 1
                                                                                             Page 7 of 8
              Case 3:18-cv-01775-BR   Document 1-1   Filed 10/05/18   Page 8 of 8




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   Page 8 – COMPLAINT                                           CRISPIN EMPLOYMENT LAW PC
                                                                   1834 SW 58th Avenue, Suite 200
                                                                          Portland, Oregon 97221
                                                                         Telephone: 503-293-5770


                                                            Notice of Removal - Exhibit 1
                                                                             Page 8 of 8
